DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 12/20/21 have been fully considered and entered. Claims 15, 29, 32, 38 and 39 have been amended. Applicant’s amendments to claims 38 and 39 are found sufficient to overcome the 112 2nd paragraph rejections set forth in the Action dated 10/07/21. As such, these rejections are hereby withdrawn. Applicant’s amendments are also found sufficient to overcome the obviousness type rejections made over the cited prior art of Fouquet et al., US 10,612,186.  Specifically, Fouquet et al., does not teach the claimed thermosensitive polymer in the claimed amount. As such, these rejections are hereby withdrawn. Claims 15-39 are in condition for allowance. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 15-39.
	With regard to independent claims 15, 29 and 32 there is no known prior art which teach or suggest the claimed 3D fibrous structure preform comprising the three layers of warp and weft yarns . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789